DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 22, 2021 has been entered.  Amendment of claims 1-3 is acknowledged.  Claim 4 has been cancelled. Claims 5-10 are withdrawn pursuant to Applicants' election filed on 6/18/2021. Claims 1-3 are currently under consideration in this application.
The objections to the specification are withdrawn in view of Applicant's amendments.
The objections to claims 1-4 are withdrawn in view of Applicant's claim amendments.
The rejection of claims 1-4 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/22/2021, with respect to the rejections of claims 1-3 under 35 U.S.C. 102 and claim 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  An 18S rRNA gene sequence of SEQ ID NO:1 is not necessarily present in any strain of Trichoderma harzianum; therefore, the Trichoderma harzianum strain disclosed by Woo does not meet the limitation of claim 1 and the 102 and 103 rejections are withdrawn. 
Bradyrhizobium japonicum as a water-based extract and the addition of Trichoderma harziamum as a conidial suspension to a specified concentration implies human intervention and the claimed inoculant cannot be considered a mere product of nature. Contrary to Applicant's assertions, the recited formulation and concentration do not change the structure and function of naturally occurring Bradyrhizobium japonicum or Trichoderma harzianum spores. Example 1 of the instant specification specifically discloses selecting Trichoderma harzianum from roots of crop plants and soil samples.  Both components may occur naturally on plant roots and soil, and there is no indication that combining Bradyrhizobium japonicum and Trichoderma harzianum is any different than the mere sum of the two components. Therefore, the rejection has been maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(Prior Rejection – Modified as Necessitated by Amendment) Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  	 
The claims are directed to a composition of Bradyrhizobium japonicum and a Trichoderma harzianum strain.  As noted in the instant specification and as evidenced Instant Specification, Pg. 10, Example 1, ¶ 1: 60 Trichoderma isolates were obtained from the roots of crop plants as well as from soil samples; Brotman, Abstract, line 1: Trichoderma spp. are versatile opportunistic plant symbionts which can colonize the apoplast of plant roots; Sivparsad, Pg. 157, Col. 1, lines 7-10: The least expensive source of N for soybean is through the biological fixation of atmospheric N2 by the symbiotic association between the plant-root and soil bacteria belonging mainly to the genus Bradyrhizobium), Bradyrhizobium japonicum and Trichoderma harzianum are naturally occurring products.  There is no indication that either product is markedly different in structure, function, or other characteristics when compared to naturally occurring Bradyrhizobium japonicum or Trichoderma harzianum. The two components may occur together on plant roots and soil, and there is no indication that combining Bradyrhizobium japonicum and Trichoderma harzianum changes the structure or function, or is any different than the mere sum of the two components.  The wherein clause of claim 1 only requires the naturally occurring spores of Trichoderma harzianum. This judicial exception is not integrated into a practical application, because the claims are drawn to a biological inoculant comprising Bradyrhizobium japonicum and Trichoderma harzianum.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because claims 1-3 require nothing other than Bradyrhizobium japonicum and Trichoderma harzianum.  Therefore, the additional elements do not amount to significantly more than the judicial exception.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657